Citation Nr: 0616295	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a compensable evaluation for hallux valgus 
of the left foot.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of 2000 and 2002 rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the left foot 
disability increased rating claim in September 2003.  Appeal 
was perfected for the psychiatric disorder claim after then, 
and that claim is now before the Board.  

The psychiatric disorder claim is REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C.  The veteran 
will be notified if further action is required from him on 
that claim.


FINDINGS OF FACT

1.  Surgical resection of the metatarsal head for hallux 
valgus, left foot, was not performed.

2.  Hallux valgus, left foot, is not manifested by moderate 
or severe functional impairment, to include impairment 
equivalent to amputation of the left great toe.

3.  The left ankle demonstrates full, normal ranges of 
dorsiflexion and plantar flexion; there is a 40-degree valgus 
angulation in the left foot; dorsiflexion of the first 
metatarsophalangeal joints is to 60 degrees with moderate 
pain; and, otherwise, clinical evidence does not show 
additional functional limitation due to pain.  


CONCLUSION OF LAW

The criteria for a compensable rating for hallux valgus of 
the left foot are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5280, 5284 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compensable Evaluation - Left Foot

Service connection for left foot hallux valgus has been in 
effect since June 6, 1998, the day after discharge.  A 
noncompensable rating was assigned effective that date.  See 
June 1998 rating decision.  In April 1999, the veteran sought 
a compensable rating, and then appealed the March 2000 denial 
thereof.  

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (hallux valgus, unilateral) 
(2005), which provides for a sole 10 percent rating for 
resection of the metatarsal head or for severe hallux valgus 
equivalent to amputation of the great toe.  Of various foot 
disability Diagnostic Codes (5276-5284), the only other Code 
that could apply here is 5284 (foot injuries, other), which 
assigns ratings of 10, 20, and 30 percent for moderate, 
moderately severe, and severe disability, respectively.  
        
A 10 percent rating is not warranted under Diagnostic Code 
5280 or 5284.  First, there was no surgical resection of the 
metatarsal head.  Diagnostic Code 5280.  As for whether 
disability is severe enough such that functional limitation 
caused thereby is equivalent to the loss of a great toe 
(5280) or because the veteran has a moderate disability 
(5284), the Board finds that neither conclusion is supported 
by the record.  In this connection, the Board has considered 
governing law and regulations to determine whether the 
disability picture presented is at least moderate.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thereunder, evaluation of 
musculoskeletal disability requires consideration of factors 
like the extent of functional loss due to, e.g., pain on 
movement of a joint, weakness, incoordination, or 
fatigability.

The clinical evidence of record provides that the veteran has 
a bunion on his left foot and hallux valgus deformity 
confirmed on X-ray, and, subjectively, has reported foot 
pain, particularly after prolonged movement, and tenderness.  
However, he has satisfactory functioning.  There is no 
clinical evidence of swelling, effusion, instability, signs 
of abnormal gait or weight-bearing or alignment (like unusual 
shoe wear pattern or callosities), weakness, tenderness, 
muscular atrophy, spasm, neurological deficit, or ankylosis.  
Mechanical ambulatory aids are neither required nor used, 
although the veteran reportedly wears shoes one size larger 
due to bunions.  There are no abnormalities or limitation of 
function that could the basis for a conclusion that the 
disability is equivalent to the loss of the great toe.  
Clinical evidence is negative with respect to additional 
functional limitation upon flare-ups or repetitive use due to 
pain, fatigue, weakness, and reduced endurance.  See August 
1999 VA medical examination reports and X-ray report.     

As for range-of-motion measurements for the ankles, 
dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees, which represent full, normal motion.  See Plate II 
illustrations, 38 C.F.R. § 4.71a.  There is a 40-degree 
valgus angulation in the left foot.  Dorsiflexion of the 
first metatarsophalangeal joints is to 60 degrees with 
moderate pain.  See August 1999 VA "feet" examination 
report.

VA outpatient clinical records, which reflect visits as 
recently as in 2005, do not document any treatment 
specifically for foot problems.  Moreover, the veteran 
responded in June 2004 to a May 2004 request to identify 
treatment since March 2002 that he had no more evidence to 
submit.  Such negative evidence tends to disfavor a 
conclusion that the left foot disability has been, or is, 
worse than that reflected by the evaluations conducted in 
1999.  Also, while dated before discharge, and thus, before 
the earliest possible date for a compensable rating, the 
Board has considered the April 1998 VA examination findings.  
They do not provide clinical evidence that would support a 
compensable rating, alone, or considered with subsequent 
clinical evidence.    

The totality of the evidence does not reveal severe, much 
less moderate, left foot disability.  While there are 
complaints of foot pain and tenderness, objectively, other 
than diagnosed hallux valgus based on X-ray and angulation 
measurement, the evidence disfavors such a conclusion.  As 
explained above, functionally, the left foot is essentially 
normal.  Functional loss due to pain must be supported by 
pathology and visible behavior.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997).  The record does not adequately 
substantiate the claim based on clinical evidence.  

The Board has considered other potentially applicable 
provisions of 38 C.F.R. Part 4.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  It does not find other Codes or 
provisions that could be the basis of a compensable rating.  
As the preponderance of the evidence is against a compensable 
evaluation, the benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3 (2005). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

On receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of information, and medical or lay evidence, 
needed to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

First of all, appeal of the March 2000 denial of a 
compensable rating for the left foot disability had been 
perfected when the law requiring the notice above was 
enacted.  As noted by the Pelegrini Court, pp. 120-21, in 
such cases, the AOJ has not erred when no notice was provided 
before the unfavorable rating decision. 

The veteran, however, is entitled to content-complying notice 
during appeal, which clearly was provided here.  A May 2003 
letter told him that medical evidence showing worsened or 
aggravated foot disability is need to substantiate his claim.  
He was told years before then what diagnostic criteria apply, 
as the original, March 2000 rating decision granting service 
connection for hallux valgus deformities, bilateral, 
discussed them specifically.  He also was advised that, if he 
identifies the sources of pertinent evidence, then VA would 
assist him in obtaining it, but that he ultimately is 
responsible for substantiating his claim.  Notice was 
enhanced with the discussion of pertinent criteria and 
rationale for denial in the Statement of the Case (SOC) and 
Supplemental SOC (SSOC).  As for the fourth element, the SSOC 
cited 38 C.F.R. § 3.159, from which the element is derived, 
and the May 2004 letter asked him to submit any pertinent 
evidence he has.  Further, the 2004 letter explicitly asked 
him to identify all health care providers who treated him for 
left foot problems from May 2002 forward, and the veteran 
responded only with a statement that he has no further 
evidence.  Even as of January 2006, the veteran's 
representative submitted additional argument; no new evidence 
was submitted.  Nor did the veteran or his representative 
specifically argue there is a notice defect, or that there is 
missing, pertinent evidence.  Thus, the Board finds no 
substantive notice defect or prejudicial effect due to timing 
of the notice.   

Also, the Board finds no prejudice with respect to lack of 
notice of the effective date of rating for the left foot 
disability, as a compensable rating is denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion as needed to decide the 
claim.  The claims file includes pertinent VA clinical 
records, service medical records, prior claims adjudication 
history, Social Security Administration records, and lay 
statements.  Despite appropriate notice during appeal, the 
veteran has not identified additional sources of pertinent 
evidence.  Thus, the Board concludes that VA's duty-to-assist 
was met.    

Finally, the Board does not find basis for a remand to 
rectify RO failure to issue an SSOC on the left foot 
disability claim consistent with the September 2003 remand 
directive to do so if the claim remains denied following 
readjudication on remand.  Stegall v. West, 11 Vet. App. 268 
(1988).  After September 2003, the RO asked the veteran to 
identify all care providers who treated him for the left foot 
disability from March 2002 forward.  In his response, he said 
he has no additional evidence to submit; he did not identify 
any sources of missing, pertinent evidence.  In March 2005, 
his representative submitted additional VA clinical records 
concerning the psychiatric disorder claim, but nothing 
concerning the left foot disability.  The veteran cancelled 
the scheduled RO hearing.  No subsequent argument was made as 
to missing evidence concerning the left foot.  Without 
material evidence or information specific to the left foot 
disability added to the record after the Board remand, or 
basis to find further evidentiary development on the issue is 
needed, or basis to conclude there is material defect in the 
SOC or that some other procedural defect exists, the Board 
finds no prejudice has resulted due to RO failure to supply 
an SSOC.  To remand here would merely cause undue delay in 
adjudication without corresponding benefit.  See 38 C.F.R. 
§19.31 (2005) and Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); see also 38 C.F.R. § 20.1102 (2005).    


ORDER

An increased (compensable) evaluation for hallux valgus of 
the left foot is denied.


REMAND

The record does not show a specific contention as to an in-
service event or injury that purportedly precipitated current 
psychiatric impairment; rather, the veteran generally 
contends that pertinent symptoms began in service and became 
worse after discharge.  He states he had psychiatric 
treatment during service.  VA Form 9.  

The service medical records obtained by the RO, to date, do 
not document treatment for psychiatric disorder.  Some 
service medical records, submitted by the veteran, are 
partially illegible, and at least one of these records 
concerns 1997 psychiatric treatment for the veteran's 
dependent, and not the veteran.  

Under the circumstances, the Board concludes that appropriate 
official sources should be contacted to obtain a complete set 
of the veteran's service medical records, including "mental 
hygiene" records.  Thereafter, a VA "mental disorders" 
examination should be conducted for current diagnosis and 
nexus opinion.      

Accordingly, the case is REMANDED for the following actions:

1.  Contact appropriate, official sources 
to obtain complete service medical 
records, including "mental hygiene" 
records.  Associate them with the claims 
file.  

2.  Associate with the claims file any 
additional, and more contemporaneous, VA 
clinical records.

3.  Thereafter, schedule the veteran for 
an examination to determine current 
psychiatric diagnoses and obtain a nexus 
opinion.  The claims folder should be 
available to the examiner.  The examiner 
should conduct all necessary tests.  For 
each diagnosis, the examiner should 
indicate whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), or less likely than not 
(probability less than 50 percent) that 
the diagnosed disability is related to 
active service. 

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, he 
should so state and explain why.  Any 
opinion given should be supported by 
complete rationale.  

4.  Then re-adjudicate the claim.  If the 
decision remains unfavorable, provide the 
veteran and his representative an updated 
Supplemental Statement of the Case and 
give them an appropriate opportunity to 
respond.  Then, if in order, return the 
case to the Board.  

The failure to report for a scheduled examination, 
without good cause, could result in the denial of this 
claim.   38 C.F.R. § 3.655 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


